United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, LOGAN STATION,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0984
Issued: November 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 6, 2020 appellant, through counsel, filed a timely appeal from an October 25,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 29, 2006 appellant, then a 42-year-old letter carrier filed an occupational
disease claim (Form CA-2) alleging that she had developed a stress fracture in her lower back due
to factors of her federal employment, including repetitive lifting and bending. On April 23, 2007
OWCP accepted her claim for temporary aggravation of stress fracture of the L5 pedicle and
temporary aggravation of lumbar degenerative disc disease. It subsequently expanded acceptance
of appellant’s claim to include sprain of the shoulder. Appellant stopped work on January 10,
2006 and did not return.
In a September 16, 2013 notice of proposed termination, OWCP proposed to terminate
appellant’s wage-loss compensation and medical benefits due to her accepted condition. By
decision dated October 29, 2013, it terminated appellant’s wage-loss compensation and medical
benefits, effective November 17, 2013, finding that accepted employment-related residuals and
disability had ceased. Appellant requested an oral hearing on November 5, 2013 and, by decision
dated July 15, 2014, a representative of the Branch of Hearings and Review affirmed the
October 29, 2013 termination decision. On October 21, 2014 she appealed this decision to the
Board. In its April 7, 2015 decision, the Board found that OWCP had met its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits effective October 29, 2013.
On April 16, 2014 appellant underwent electrodiagnostic testing including electromyogram
and nerve conduction velocity (EMG/NCV) testing, which demonstrated a mild severity acute
right L4-5 radiculopathy and mild-to-moderate severity bilateral chronic L4-5 and L5-S1
radiculopathy.
On November 23, 2015 appellant filed a schedule award claim (Form CA-7). In support
of this claim, she provided an October 6, 2015 report from Dr. David Weiss, an osteopath and a
Board-certified orthopedic surgeon. Dr. Weiss diagnosed cumulative and repetitive trauma
disorder, occupational low back syndrome, status post nondisplaced left L5 pedicle fracture,
bulging lumbar discs at L1-2, L2-3, L3-4, and L5-S1, aggravation of preexisting multilevel
degenerative disc disease and osteoarthritis of the lumbar spine, and bilateral L4, L5, and S1
lumbar radiculopathy. He found paravertebral muscle spasm and tenderness of the lumbar spine,
muscle strength of 4/5 on the right hip flexors, and 3+/5 in the right gastrocnemius. Dr. Weiss
reported that Semmes-Weinstein Monofilament Testing revealed diminished light touch
sensibility over the L4 and L5 dermatome involving the left lower extremity. Utilizing the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
3

Docket No. 15-0112 (issued April 7, 2015).

2

(A.M.A., Guides)4 including the provisions of The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (The Guides Newsletter) (July/August 2009) to his
findings, he determined that appellant had 13 percent permanent impairment of her left lower
extremity due to sensory impairment and 26 percent permanent impairment of the right lower
extremity due to motor and sensory impairments. Dr. Weiss opined that she had reached maximum
medical improvement (MMI) on October 6, 2015.
On January 8, 2018 OWCP referred appellant, a list of questions, and a statement of
accepted facts (SOAF) for a second opinion examination with Dr. Noubar A. Didizian, a Boardcertified orthopedic surgeon. It asked that he determine if she continued to suffer from residuals
of the work-related injury and any resulting permanent impairment.
In a January 24, 2018 report, Dr. Didizian reviewed the SOAF and noted that appellant’s
claim was accepted for temporary aggravation of stress fracture of the L5 pedicle, temporary
aggravation of degenerative disc disease, and sprain of the shoulder. He reviewed her medical
records including lumbar magnetic resonance imaging (MRI) scans, noted her reports of daily low
back pain, and performed a physical examination. Dr. Didizian found that appellant had a normal
gait, and negative straight leg raising. He reported normal muscle strength in the lower extremities
bilaterally and equal sensory responses. Dr. Didizian opined that, based on his comprehensive
orthopedic and neurologic examination, appellant had no residuals of her accepted employment
injuries. He found that her stress fracture had healed as demonstrated by an/the? MRI scan, that,
therefore, the aggravation of this condition had ended. Dr. Didizian also found that the temporary
aggravation of appellant’s underlying degenerative disc disease had ended. He indicated that
appellant’s objective orthopedic and neurologic examination was negative and did not support any
ongoing subjective complaints or organic pathology. Dr. Didizian further found that his
neurologic examination found no ongoing radiculopathy, motor, sensory, or reflex changes in the
right lower extremity. He determined that appellant had reached MMI in 2006 when her MRI scan
demonstrated resolution of her fracture. Dr. Didizian concluded that there was no permanent
impairment related to the November 1, 2005 employment injury and therefore, an impairment
rating could not be provided.
On July 20, 2018 due to the conflict of medical opinion between Drs. Weiss and Didizian
regarding appellant’s employment-related permanent impairment, OWCP referred her, a SOAF,
and list of questions to Dr. Andrew Collier, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In his August 8, 2018 report, Dr. Collier noted that he had reviewed the SOAF, reviewed
the medical reports, and performed a physical examination. He indicated that appellant reported
low back pain with radiation to her right foot with occasional pins and needles sensation as well
as numbness. Dr. Collier found that her straight leg raising was negative for radicular symptoms
bilaterally, but positive on the right for low back pain. He determined that appellant’s neurological
examination was intact to sensory, motor, and deep tendon reflexes and that she had no focal
sensory deficits nor any motor weakness of her hip flexors, quadriceps, or hamstrings, but that she
did have decreased motion in the low back. Dr. Collier found no muscle atrophy and a nonantalgic
4

A.M.A., Guides (6th ed. 2009).

3

gait. He reviewed appellant’s April 16, 2014 EMG/NCV study. Dr. Collier opined that she had
experienced a temporary aggravation of her underlying degenerative disc disease and aggravation
of her L5 left pedicle stress fracture which had since healed and resolved. He again described
appellant’s positive EMG/NCV study in 2014, and noted that these findings were made many years
after her injury and exhibited chronic changes. However, Dr. Collier found that her current
neurological examination was normal. He determined that appellant’s current clinical course was
due to her underlying degenerative disc disease. Dr. Collier did not calculate any permanent
impairment as he found that her employment-related conditions had resolved without residuals.
By decision dated May 3, 2019, OWCP denied appellant’s schedule award claim, finding
that the medical evidence did not establish permanent impairment of a scheduled member due to
her accepted work injury.
On May 13, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. On August 12, 2019 counsel provided
an additional report from Dr. Weiss dated July 24, 2019 in which he reviewed the medical
evidence of record and found that neither Dr. Didizian nor Dr. Collier used Semmes-Weinstein
Monofilament testing in documenting appellant’s sensory deficits. He also noted that Dr. Collier
did not address motor strength findings in appellant’s gastrocnemius on the right. Finally,
Dr. Weiss noted that on April 16, 2014 her EMG/NCV study documented bilateral L4-5 and L5S1 radiculopathy which corresponded with the sensory and motor deficits he found on
October 6, 2015.
On August 15, 2019 counsel appeared before an OWCP hearing representative.
By decision dated October 25, 2019, OWCP’s hearing representative found that
Dr. Collier’s report was entitled to the special weight of the medical evidence and established that
appellant had no permanent impairment warranting a schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA5, and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (February 2013); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).

4

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a district medical adviser for an opinion concerning the percentage of
permanent impairment using the A.M.A., Guides.9
Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole.10 Furthermore, the back is specifically excluded from the definition of
organ under FECA.11 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine, The Guides Newsletter
offers an approach to rating spinal nerve impairments consistent with sixth edition methodology.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP procedures indicate that The Guides Newsletter is to be applied.12 The Board has
recognized the adoption of this methodology for rating extremity impairment, including the use of
The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine.13
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, OWCP
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.14 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.15 When there exists opposing reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background, must
be given special weight.16
The claimant has the burden of proof to establish that the condition for which a schedule
award is sought is causally related to his or her employment.17

9

R.A., Docket No. 19-0288 (issued July 12, 2019); id at Chapter 2.808.6(f) (February 2013); Tommy R. Martin, 56
ECAB 273 (2005).
10

L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB
354 (2004).
11

5 U.S.C. § 8101(19); G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48 ECAB
572 (1997).
12

Supra note 8 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

13

E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

14

5 U.S.C. § 8123(a); L.S., Docket No. 19-1730 (issued August 26, 2020); M.S., 58 ECAB 328 (2007).

15

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

16

L.S., supra note 14; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

17

L.S., id.; Veronica Williams, 56 ECAB 367 (2005).

5

ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP found a conflict in the medical opinion evidence between appellant’s treating
physician, Dr. Weiss, who found 13 percent permanent impairment of her left lower extremity due
to sensory impairment and 26 percent permanent impairment of the right lower extremity due to
motor and sensory impairments, and its second opinion physician, Dr. Didizian, who found no
ratable lower extremity impairment. It properly referred her case to Dr. Collier pursuant to
5 U.S.C. § 8123(a) for an impartial medical examination in order to resolve the conflict in the?
medical opinion.18
In his August 8, 2018 report, Dr. Collier opined that appellant did not have any permanent
impairment of a scheduled member or function of the body under the sixth edition of the A.M.A.,
Guides. However, the Board finds that he did not adequately explain this opinion in accordance
with the relevant standards. In a situation where OWCP secures an opinion from an impartial
medical examiner for the purpose of resolving a conflict in the medical evidence and the opinion
from such examiner requires clarification and/or elaboration, OWCP has the responsibility to
secure a supplemental report from the examiner for the purpose of correcting the defect in the
original opinion.19
In his August 8, 2018 report, Dr. Collier opined that all of appellant’s accepted medical
conditions stemming from her January 29, 2006 employment injury had resolved, including the
temporary aggravation of stress fracture of the L5 pedicle and temporary aggravation of lumbar
degenerative disc disease. The Board notes, however, that he failed to adequately explain how
and when those conditions had resolved. Dr. Collier acknowledged that appellant’s April 16, 2014
EMG/NCV study, which demonstrated a mild severity acute right L4-5 radiculopathy and mildto-moderate severity bilateral chronic L4-5 and L5-S1 radiculopathy, but he did not adequately
explain why these chronic findings were related to appellant’s underlying degenerative disc
disease and not to her accepted temporary aggravation of lumbar degenerative disc disease.
Furthermore, he did not explain how and why he believed that his positive findings on physical
examination including her reported low back pain with radiation to her right foot with occasional
pins and needles sensation as well as numbness, and positive straight leg raising on the right for
low back pain were due to her underlying degenerative disc disease rather than the accepted
employment-related aggravation of this condition. Dr. Collier also failed to provide any discussion
of the relevant portion of the sixth edition of the A.M.A., Guides governing this type of permanent
impairment. He did not discuss the standards of The Guides Newsletter, the above-described
FECA-approved methodology, which is premised on permanent impairment stemming from
radiculopathies affecting the upper and/or lower extremities did not calculate any permanent
impairment as he found that her employment-related conditions had resolved without residuals.

18

W.C., Docket No. 19-1740 (issued June 4, 2020).

19
L.L., Docket No. 19-0214 (issued May 23, 2019); S.R., Docket No. 17-1118 (issued April 5, 2018); Nancy
Lackner (Jack D. Lackner), 40 ECAB 232 (1988).

6

For the above-described reasons, the opinion of Dr. Collier requires clarification.
Therefore, in order to resolve the continuing conflict in the medical opinion evidence, the case will
be remanded to OWCP for referral of the case record, a SOAF, and, if necessary, appellant, to
Dr. Collier for a supplemental report regarding whether she has permanent impairment of her
extremities. If Dr. Collier is unable to clarify or elaborate on his original report or if his
supplemental report is also vague, speculative, or lacking in rationale, OWCP must submit the case
record and a detailed SOAF to a second impartial medical specialist for the purpose of obtaining
his rationalized medical opinion on the issue.20 After this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

L.S., supra note 14; L.L., supra note 19; Harold Travis, 30 ECAB 1071, 1078 (1979).

7

